Case 7:20-cv-00716-TTC-RSB Document 4 Filed 01/07/21 Page 1 of 1 Pageid#: 22


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 SOLOMON CERAPHIN,                                  Civil Action No. 7:20-cv-00716
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Thomas T. Cullen
 DONNIE ODOM, et al,                                United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered December 1, 2020, the court directed plaintiff to submit within 20 days from the

date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during that

six-month period. Plaintiff was advised that a failure to comply would result in dismissal of this

action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case from

the active docket of the court. Plaintiff may refile the claims in a separate action once plaintiff is

prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED this 7th day of January, 2021.



                                               _______/s/ Thomas T. Cullen_____________
                                                     United States District Judge
